Citation Nr: 0630321	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  02-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  
He also had service in the U.S. Army Reserve.

A January 1980 RO decision denied service connection for 
residuals of a right shoulder injury.  The veteran was 
notified of this determination in January 1980 and he did not 
appeal.

In 2000 and 2001, the veteran submitted claims for service 
connection for residuals of a neck injury and for a higher 
(compensable) evaluation for residuals of a fracture of the 
right 5th metacarpal, and an application to reopen the claim 
for service connection for residuals of a right shoulder 
injury.  This appeal is before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the requested benefits.

In May 2002, the veteran was afforded a video hearing before 
the undersigned Veterans Law Judge.  The Board remanded this 
case for additional development in November 2003.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.



FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that a chronic neck disability is related to the 
veteran's military service.

2.  Prior to August 26, 2002, extremely unfavorable ankylosis 
of the right 5th metacarpal is not shown. 

3.  Since August 26, 2002, there is no evidence of ankylosis 
of the right 5th metacarpal; nor is an additional evaluation 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  There is 
as well no evidence of amputation.


CONCLUSIONS OF LAW

1. A chronic neck disability was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).

2.  The veteran has not met the criteria for a compensable 
rating for residuals of a fracture of the right 5th 
metacarpal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5003, 
5010, 5227 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2001 and 
April 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating for the service connection claim at issue or effective 
dates for both disabilities here on appeal.   Thereafter, the 
claims were readjudicated in the June 2005 supplemental 
statement of the case (SSOC).  The failure to provide notice 
of the type of evidence necessary to establish a disability 
rating or effective dates is harmless because the 
preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate disability 
rating or effective dates to be assigned are moot.   

Under 38 U.S.C.A. § 5103 (a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence as to the increased 
rating claim, since the November 2003 Board remand the 
content of the notice provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus, any error in timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide his appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant reasonably 
affects the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination as to the increased rating claim, and there is no 
pertinent evidence which is not currently part of the claims 
file.  

The Board recognizes that the veteran was not provided a VA 
examination as to his service connection claim.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the relevant subsection of 
the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et. al., 345 
F.3d at 1356.  

In the instant appeal the veteran contends that his neck 
injury was incurred as a result of his military service.  As 
will be more fully explained below, there is no evidence of a 
neck injury in service, and there is no evidence of neck pain 
for approximately 15 years following his separation from 
service.  For these reasons the Board finds that a medical 
opinion is not necessary to decide the claim, in that any 
such opinion could not establish the existence of the claimed 
inservice injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history); Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Hence, VA has fulfilled its duty to assist the veteran in the 
prosecution of his claims. 

The Service Connection Claim

The veteran claims entitlement to service connection for 
residuals of a neck injury.  He contends that his current 
chronic neck disability is related to injuries he sustained 
while in military service in 1967.  The RO denied service 
connection for this condition on a direct or presumptive 
basis because, on the preponderance of the evidence, it was 
not shown to have been incurred or aggravated during active 
service, or to have manifested itself to a compensable degree 
within one year of separation from service.  The Board 
agrees. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

With the above criteria in mind, the Board notes that the 
veteran's service medical records are silent for any 
complaints, findings, treatments, or diagnoses of a neck 
condition.  His May 1968 separation medical examination 
indicated a normal clinical evaluation of his neck as well as 
his spine and other musculoskeletal features.  

Moreover, the record includes no postservice evidence of a 
neck condition for 15 years after separation from active duty 
in 1968.  VA treatment records dated May to July 1983 provide 
the earliest competent evidence of this disorder.  They 
report that the veteran injured his neck in a May 1983 
boating accident, as a result of which he experienced 
"whiplash."  In one VA treatment record dated in May 1983, 
the veteran contends that this neck injury occurred when an 
Army tug collided with a barge.  The record, however, does 
not suggest that the veteran was on active duty when that 
incident occurred in May 1983.  Nor does the veteran even 
allege that he was on active duty, active duty for training, 
or inactive duty for training; or that the May 1983 injury 
occurred in the line of duty.  See 38 U.S.C.A. § 101(21)-
(24); 38 C.F.R. § 3.303.

A July 1983 VA treatment record, however, does note that the 
veteran reports having injured his neck while on active duty 
in 1967.  While the record shows the veteran alleging this 
in-service neck injury for approximately two decades, service 
medical records obtained and associated with the claims file, 
as noted above, supply no such indication.  

Assuming the veteran indeed sought treatment in May to July 
1983 for a neck condition he believed was related to an in-
service accident in 1967, such treatment would still have 
occurred upwards of fifteen years after service.  Too much 
time would have elapsed to support a finding of chronicity.  
A fortiori, no chronicity is found in October to November 
2001 VA treatment records in which the veteran complained of 
neck pain and received a diagnosis of chronic neck pain.  The 
Board therefore finds no continuity of symptomatology.  
38 C.F.R. § 3.303.

While the veteran himself argues that his current chronic 
neck disorder is etiologically related to service, as a 
layperson, his opinion does not constitute competent evidence 
of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

No competent medical evidence has been presented which 
indicates that the veteran's neck condition is in any way 
related to his military service, or was present to a 
compensable degree within a year of his discharge from active 
duty.  Additionally, no health professional appears to have 
ever told the claimant that his neck condition is related to 
military service.  Nor has the claimant indicated that such 
medical records exist as would show a nexus between service 
and current disability.

In correspondence dated in December 1980, the veteran had 
noted that he had additional service medical records besides 
those already obtained in connection with the adjudication at 
that time of a different claim.  In reference to this 
December 1980 correspondence, the November 2003 Board remand 
invited the veteran to submit any service medical records in 
his possession to VA for consideration with regard to his 
claims.  The record shows that in April 2004 the RO requested 
that the veteran send any evidence in his possession that 
pertained to his claim; additionally, the National Personnel 
Records Center (NPRC) forwarded the veteran's complete 
service medical records to VA.  The Board therefore finds the 
service medical evidence of record to be reasonably complete 
for adjudication.

In sum, there is no evidence of a neck condition in service, 
or until at least 15 years thereafter; nor is there a medical 
nexus opinion establishing a link between a current chronic 
neck disability and an inservice injury.  Given this 
evidentiary picture, the preponderance of the evidence is 
against finding that the veteran's neck condition is related 
to his military service, and service connection is not 
warranted.

The claim is denied.

In reaching this decision, the Board considered the notation 
by a May 1983 VA treatment provider, who wrote that the 
veteran stated that his eligibility status was incorrect and 
that he ought to be service connected for his neck problems.  
That May 1983 VA health care provider, however, never opined 
that it was at least as likely as not that the veteran's neck 
disability began or was aggravated during his active duty 
service.  Indeed, at best, he simply repeated what the 
appellant provided as a medical history.  As such, this 
statement provides no basis upon which to award service 
connection.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.)  

Of course, should the veteran secure competent evidence 
linking his current chronic neck disability to service, he 
should submit that evidence to VA and his claim would then be 
reevaluated based on the evidence then of record.  At this 
time, however, because the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

The Incerased Rating Claim

The veteran claims entitlement to an increased rating for 
residuals of a fracture of the right 5th metacarpal.  The RO 
denied this claim because the medical evidence did not show 
limitation of motion, restriction of activity, or functional 
impairment caused by pain or overuse.  The Board agrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.   
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  In 
cases where an increased rating is sought, it is the present 
level of disability that is of primary concern.  Franciso v. 
Brown, 7 Vet. App. (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (Court) explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed,  
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c)  
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d)  
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

As to entitlement to a compensable rating for residuals of a 
fracture of the right 5th metacarpal, a January 1980 rating 
decision granted service connection and  assigned a 
noncompensable rating for this disorder under  38 C.F.R. § 
4.71a, Diagnostic Code 5299-5227.  That decision became final 
at the conclusion of the statutory one-year period, during 
which the veteran did not file an appeal.  Thereafter, a June 
2001 rating decision continued the noncompensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227.

In this regard, the Board notes that the criteria for rating 
finger disabilities changed during the pendency of the 
appeal, effective from August 26, 2002.  See 67 Fed. Reg.  
48784-87 (Jul. 26, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5227 (2006).  
The Board may only apply the old criteria to rating finger 
disabilities to the period prior to August 26, 2002, and the 
new criteria to rating finger disabilities to the period 
since August 26, 2002.

Old Diagnostic Code 5227 provided a noncompensable rating for 
ankylosis of the finger whether on the minor or major hand.  
38 C.F.R. § 4.71a (2002).  A note to old Diagnostic Code 5227 
provided that extremely unfavorable ankylosis will be rated 
as amputation under Diagnostic Codes 5152 through 5156.  Id.

Likewise, new Diagnostic Code 5227 provides a noncompensable 
rating for ankylosis, favorable or unfavorable, of the ring 
or little finger whether on the minor or major hand. 38 
C.F.R. § 4.71a (2006).  A note to new Diagnostic Code 5227 
states that VA will consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  Id.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, 
will also be considered in this regard.

With the above criteria in mind, the Board notes that the 
record does not include a diagnosis of ankylosis of the right 
5th metacarpal.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).   
In the absence of ankylosis, the Board may not rate his 
service-connected right fifth digit as ankylosis.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Consequently, a 
compensable rating is not warranted for the veteran's 
service-connected right little finger under 38 C.F.R. § 
4.71a, Diagnostic Code 5227. 

As to Diagnostic Codes 5003 and 5010, the Board notes that 
they allow a compensable rating provided the record includes 
X-ray evidence of arthritis and some limitation of motion of 
the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

VA treatment records are negative for complaints, diagnoses, 
or treatment as to the right little finger.  

The veteran was afforded a VA examination in November 2001.  
He complained of some pain with overuse that occurred about 
once a month but was resolved with rest.  No functional 
impairment, however, was reported.  The right hand X-ray 
showed moderate diffuse osteoarthropathy involving multiple 
interphalangeal and metacarpal phalangeal joints; as well as 
old healed fracture of the fifth metacarpal with slight 
residual cortical deformity.  On examination, no swelling or 
any other abnormality was found.  The right hand, the 
veteran's dominant hand, had a slightly weaker grip, although 
he was able to make a tight fist.  He was able to tie his 
shoelaces, fasten buttons, pick up a piece of paper with the 
affected hand, pick up a pin and hold it tight; grasp, twist, 
write, and touch with no major problems.  It was opined that 
the right 5th metacarpal had normal range of motion.  Indeed, 
range of motion in all fingers was normal.

Moreover, at his May 2002 video hearing, the veteran stated 
that he had no pain or limitations whatsoever in his right 
little finger.  He also specifically affirmed that he was 
able to bend his right little finger, and that he had full 
strength.

In summary, while the record shows X-ray evidence of moderate 
diffuse osteoarthropathy, there is no evidence that the 
veteran has lost some right fifth finger flexion because of 
pain.  Therefore, the Board finds that a compensable rating 
is not warranted for the veteran's right 5th metacarpal 
disability under Diagnostic Codes 5003 and 5010.  38 C.F.R. § 
4.71a.

The claim is denied.

Conclusion

Further, the Board did not overlook the statements offered by 
the veteran and his representative.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the etiology or current severity of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements are not probative.

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against 
either of the veteran's claims, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right 5th metacarpal is 
denied.


REMAND

Entitlement to service connection for residuals of a right 
shoulder injury was previously denied by VA in January 1980. 
 The January 1980 decision is final in light of the absence 
of a perfected appeal.  38 U.S.C.A. § 7105 (West 2002). 
 Thus, regardless of any RO action, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since that January 1980 final decision. 
 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the 
legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, the Court held, in a claim to 
reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Id.

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while he was provided 
notice of the appropriate legal definition of new and 
material evidence, a generic notice of this type is not 
sufficient under Kent.  Rather, the record must show that the 
appellant was provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes, "what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent at 10.  In this case, there is no 
evidence that the RO looked at the bases for the denial in 
the prior January 1980 decision and then provided the veteran 
a specifically tailored notice which addressed that January 
1980 decision.  Accordingly, further development is required.

Therefore, this case is REMANDED for the following actions:

1.  Pursuant to Kent and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO is to provide the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the January 
1980 rating decision.  The RO must also, 
in light of Dingess, provide notice of 
how a disability rating and an effective 
date for the claim on appeal would be 
assigned.  

2.  Thereafter, the RO must readjudicate 
the claim.  The RO is advised that it is 
to make a determination based on the law 
and regulations in effect at the time of 
its decision, to include any further 
changes in the statutory duty to assist 
and any other applicable legal precedent.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received and not received; and 
all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).





 Department of Veterans Affairs


